Citation Nr: 0811906	
Decision Date: 04/10/08    Archive Date: 04/23/08	

DOCKET NO.  06-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as attributable to an assault 
during service.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1976 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

There is a power of attorney on file for the veteran's 
representation by the Military Order of the Purple Heart, but 
in July 2006, this organization reported that they were 
unaware of how this power of attorney was obtained since 
nobody from that organization had ever had any contact with 
the veteran.  They withdrew their representation.  

For the reasons described below, this case is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


REMAND

Initially, the Board notes that the veteran's VA claims 
folder, in existence prior to his March 2005 pending claim, 
has been lost or misplaced, and it is reported by the RO that 
there were prior adjudications.  It is clear that the May 
2005 VCAA notice, August 2005 rating decision on appeal, and 
February 2006 Statement of the Case reported a prior final, 
unappealed rating decision denying service connection for 
left elbow disability, and the RO found no new and material 
evidence to reopen the claim.  

However, the Board is unable to determine from the current 
record whether there was a prior final unappealed rating 
decision denying service connection for psychiatric 
disability.  It is unclear from the VCAA notice, the August 
2005 rating decision appears to be an initial adjudication on 
the merits, but the February 2006 Statement of the Case (SOC) 
appears to indicate that there was a prior unappealed final 
adjudication denying psychiatric disability.  The SOC 
indicates that sufficient evidence had been submitted to 
reopen this claim, again indicating a prior final denial.

In any event, the Board finds that, to the extent that there 
were prior final denials in this case, the May 2005 VCAA 
notice to the veteran is inadequate to comply with the 
specificity requirements reported in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  At page two of this notice, the veteran 
was informed that his claim was previously denied because 
"Reason for previous denial."  This was obviously a computer 
generated form, and although attempts were made to describe 
previous final denials in the subsequent rating decision and 
SOC, there is an essential absence of any objective evidence 
of those prior final denials on file in the record as it 
exists.  If there was some form of computer or other 
objective record giving at least some amount of details on 
these prior final denials, the RO should have included them 
in the claims folder together with some sort of 
administrative finding summarizing the details objectively 
verified.  There is documentation at the beginning of the 
existing claims folder indicating that a search for the 
veteran's existing claims folder was made without success.  
There is also indication that his claims folder may have been 
retired in 2003, but that responses from NPRC were negative 
for the file.  

Because the claim must be remanded for various procedural 
reasons, another search for this file must be conducted on 
remand.  In this regard, the Board would point out that there 
are on file several misfiled documents belonging to another 
veteran (MLB)(tabbed in yellow), also apparently under the 
supervisory responsibility of the Detroit RO, and it would 
seem prudent to not only restore these records to MLB's 
folder, but also to check MLB's folder to see if there are 
any records of the veteran which have been mistakenly placed 
in MLB's folder.

In addition to attempting to find the veteran's claims folder 
with included service medical records, there is reference in 
the file to earlier treatment of the veteran by VA in the 
1980's, but these records do not appear to be associated with 
the claims folder.  Additionally, the veteran has reported 
that he injured his elbow during service, and was treated 
therefore while apparently on leave, some time in 1968-69, at 
a Bronson Hospital, in Kalamazoo MI.  The veteran further 
reported that he received follow-on treatment during his 
final assignment the Navy Hospital located at NRMC in 
Jacksonville, Florida.  Although there is not documentation 
in the file, there is reference to the veteran being 
separated for cause prior to his ordinary enlistment for not 
only unsuitability or disciplinary infractions, but perhaps 
for a personality disorder and if this is the case, the 
veteran may have been examined at that same Navy hospital in 
Jacksonville, Florida.  Accordingly, a request for production 
of any inpatient or outpatient treatment records and 
psychiatric records directly to the Navy Hospital in 
Jacksonville, Florida, must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Initially, the RO should again 
initiate a search for the veteran's 
missing claims folder, including service 
medical records.  It has been three years 
since the previous search, and perhaps 
the folder can now be located.  This 
should include a search at the local RO 
and another request to NPRC.  Misfiled 
records in the claims folder should be 
moved to the correct folder, and the 
latter checked for records of the 
veteran. 

2.  The RO should contact the veteran and 
request that he provide properly 
completed medical release forms for any 
treatment for his left elbow and 
psychiatric disability which are not 
already on file with an eye toward 
producing the earliest available 
treatment records for either disability.  
This should at a minimum include a 
properly completed medical release form 
for alleged private treatment for a left 
elbow injury some time in 1978-9 at the 
Bronson Hospital in Kalamazoo, Michigan.  
The veteran should also be requested to 
submit copies of any service medical 
records he may have in his possession.  
Any records obtained should be added to 
the claims folder.

3.  The RO should process a request to 
the Navy Hospital co-located with the 
veteran's final unit of assignment as 
documented in his service personnel 
records as NRMC, Jacksonville, Florida, 
for any records they may have reflecting 
treatment of the veteran for any purpose 
during his apparent assignment there from 
March through August 1979.  This would 
include any outpatient treatment records, 
hospitalization records, and must 
specifically include a request for any 
records of psychiatric treatment or 
evaluation (which are often times 
maintained separately from other patient 
records).  Any records obtained must be 
added to the claims folder.

4.  After completing the above 
development, the RO should again review 
the evidence on file.  If there is 
sufficient evidence to determine that 
there have been prior final denials on 
either or both of the pending claims, 
then the veteran should be provided 
proper VCAA notice with the requisite 
specificity regarding the evidence 
necessary to reopen a previously denied 
final claim which complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

If the claims folder and service medical 
records remain unavailable, and the RO 
believes it has sufficient evidence to 
document one or more prior final denials, 
it must create a memo for record or other 
document which lays out all of the known 
facts (and to which is attached all 
objective evidence or computer print outs 
supporting such memo for record).  

If, on the other hand, there remains 
insufficient evidence to adequately 
document the existence of prior final 
denials which are sufficient to provide 
objective notice to the veteran of the 
basis for prior final denials and the 
evidence necessary to reopen, then the RO 
must as a matter of due process readdress 
these claims entirely on the merits in a 
de novo review of the evidence without 
regard to or reliance on any prior final 
denial.  

In either case, proper VCAA notice must 
request the veteran to provide evidence 
of an inservice elbow injury, evidence of 
a current left elbow disability with 
identifiable pathology of the elbow, and 
a link established by medical evidence 
relating current left elbow disability to 
an injury in service.  

With respect to the veteran's claim for 
service connection for an acquired 
psychiatric disorder secondary to an 
assault during service, he must be 
advised that the evidence necessary to 
substantiate his claim would be objective 
evidence establishing that the assault as 
reported actually occurred.  He should be 
provided a list of the types of evidence 
which may be used to substantiate such 
assault consistent with standard language 
used in psychiatric/assault cases.  His 
own restatement of recollection of the 
incident would be redundant and 
cumulative with evidence already on file 
and the veteran's mother's statement from 
November 2000 which reports that the 
veteran only told her of this incident in 
1996 is certainly of limited value since 
it is based entirely on the veteran's own 
report.  The veteran must also be 
informed that the evidence necessary to 
substantiate and/or reopen this claim 
would be evidence of current psychiatric 
disability which includes a competent 
clinical opinion which relates such 
disability to events of military service.  

The veteran must be provided the 
opportunity to respond and the RO should 
assist him in collecting evidence he 
might reasonably identify.  Any evidence 
obtained must be added to the claims 
folder.

5.  After completing the above 
development, the RO should again review 
the evidence on file.  If, and only if, 
there is then evidence which satisfies 
the requirements of VCAA at 38 U.S.C.A. 
§ 5103A(d), then the RO in its 
discretion, should consider whether or 
not scheduling of a VA examination with 
claims folder review and a request for 
opinions is necessary and proper.  Again, 
this development would only be warranted 
if there was objective evidence of 
incident or injury or diagnosis in 
service, and current disability at 
present, and insufficient evidence on 
file regarding nexus.  If examinations 
are obtained they must be included in the 
file.

6.  After completing the above 
development, the RO should again address 
the claims on appeal.  If any decision is 
not to the veteran's satisfaction, he 
must be provided a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand and of proper VCAA compliance.  He 
must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until or unless notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





